Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 1 of 65 PageID 553




                         ATTACHMENT 20a
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 2 of 65 PageID 554
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 3 of 65 PageID 555
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 4 of 65 PageID 556
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 5 of 65 PageID 557
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 6 of 65 PageID 558
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 7 of 65 PageID 559
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 8 of 65 PageID 560
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 9 of 65 PageID 561
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 10 of 65 PageID 562
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 11 of 65 PageID 563
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 12 of 65 PageID 564
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 13 of 65 PageID 565
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 14 of 65 PageID 566
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 15 of 65 PageID 567
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 16 of 65 PageID 568
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 17 of 65 PageID 569
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 18 of 65 PageID 570
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 19 of 65 PageID 571
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 20 of 65 PageID 572
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 21 of 65 PageID 573
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 22 of 65 PageID 574
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 23 of 65 PageID 575
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 24 of 65 PageID 576
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 25 of 65 PageID 577
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 26 of 65 PageID 578
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 27 of 65 PageID 579
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 28 of 65 PageID 580
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 29 of 65 PageID 581
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 30 of 65 PageID 582
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 31 of 65 PageID 583
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 32 of 65 PageID 584
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 33 of 65 PageID 585
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 34 of 65 PageID 586
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 35 of 65 PageID 587
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 36 of 65 PageID 588
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 37 of 65 PageID 589
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 38 of 65 PageID 590
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 39 of 65 PageID 591
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 40 of 65 PageID 592
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 41 of 65 PageID 593
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 42 of 65 PageID 594
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 43 of 65 PageID 595
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 44 of 65 PageID 596
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 45 of 65 PageID 597
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 46 of 65 PageID 598
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 47 of 65 PageID 599
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 48 of 65 PageID 600
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 49 of 65 PageID 601
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 50 of 65 PageID 602
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 51 of 65 PageID 603
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 52 of 65 PageID 604
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 53 of 65 PageID 605
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 54 of 65 PageID 606
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 55 of 65 PageID 607
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 56 of 65 PageID 608
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 57 of 65 PageID 609
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 58 of 65 PageID 610
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 59 of 65 PageID 611
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 60 of 65 PageID 612
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 61 of 65 PageID 613
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 62 of 65 PageID 614
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 63 of 65 PageID 615
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 64 of 65 PageID 616
Case 8:20-cv-00265-CEH-TGW Document 32-21 Filed 02/24/21 Page 65 of 65 PageID 617
